DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-25 are allowed.

The closest prior art neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The closest prior art Kotani et al. (JP Pub #2016/219804 A) in view of Hanyu (JP Pub #2009/267528 A) further in view of Miyoshi (US PGPUB #2014/0210309) and further in view of Korbler et al. (US PGPUB #2013/0167881), Sakashita (US PGPUB #2011/0217519), Kim et al. (US PGPUB #2017/0263848), and Lee et al. (KR 10-2017-0098710A used US PGPUB #2019/0045287) teaches a film actuator, comprising:
a plurality of vibration portions configured to be parallel to each other; and
a plurality of flexible portions respectively between the plurality of vibration portions.

But Kotani et al. in view of Hanyu further in view of Miyoshi, Korbler et al., Sakashita, Kim et al., and Lee et al. fails to teach a film actuator, comprising:
wherein each of the plurality of vibration portions comprises an inflexible inorganic material having a piezoelectric characteristic, and


These limitations, in combination with the remaining limitations of independent Claims 1, 10, 21, and 23 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651